PER CURIAM.
A six-count information charging the defendant with forgery was filed in the Criminal Court of Record, Dade County. Following a jury trial and verdict of guilty on all six counts, the defendant was adjudged guilty and sentenced to imprisonment in the State Penitentiary for a term of one year on each count, the sentences to run consecutively.
We hold from a review of the record that the State’s attempt to elicit information concerning prior actions of the defendant which were not shown to be relevant or material to the pending charges so injuriously .affected the rights of the defendant as to require the granting of defendant’s motions for mistrial or for a new trial. Gluck v. State, Fla. 1952, 62 So.2d 71; Andrews v. State, Fla. App.1965, 172 So.2d 505; Urga v. State, Fla.App.1963, 155 So.2d 719. The judgment appealed from is reversed and a new trial awarded.